Citation Nr: 1739139	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-21 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date prior to July 15, 2008 for the award of service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  He was awarded a Purple Heart Medal and a Combat Action Ribbon for his service.  The Veteran passed away in December 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.

The appellant testified at a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the appellant's claim, the appellant has submitted additional evidence pertinent to her claim.  An automatic waiver of Agency of Original Jurisdiction (AOJ) consideration applies in this case with respect to the evidence submitted by the appellant because the appellant's substantive appeal was received after February 2, 2013, and the appellant has not requested the Board to remand the case for AOJ consideration of the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  Additionally, the appellant's representative provided a waiver of RO consideration of this evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During her December 2016 hearing before the Board, the appellant testified that she filed a claim for entitlement to burial benefits in approximately December 2000, following the Veteran's death.  She reported that she received a $300.00 burial benefit from VA at that time.  She alleges that her December 2000 claim for burial benefits constitutes an informal claim for dependency and indemnity compensation (DIC), and therefore, that her effective date for DIC compensation should be the date of the original claim for burial benefits.

Judicial and VA General Counsel precedents have held, as a matter of law, that an application for VA burial benefits is not a claim for DIC in the way that a claim for DIC is a claim for other related benefits.  See Mitscher v. West, 13 Vet. App. 123 (1999) (indicating that an application for burial benefits cannot be construed as an informal claim for DIC where a claimant did not check the box on the application that indicates that the Veteran's death was related to service); Shields v. Brown, 8 Vet. App. 346, 349 (1995) (application for burial benefits not an informal claim for DIC); Herzog v. Derwinski, 2 Vet. App. 502 (1992) (same).  See also Thompson v. Brown, 6 Vet. App. 436, 437 (1994), VAOPGCPREC 35-97 (December 9, 1997).  However, the General Counsel did not exclude an application for burial benefits from satisfying the substantive requirements of an informal claim for DIC if it otherwise indicated an intent to apply for the benefit.  See VAOPGCPREC 35-97 at 4.  In Shields, 8 Vet. App. 346, the Court affirmed the Board's finding that a claim for burial benefits was not an informal claim for DIC, in part, because the appellant failed to respond to the question on the application form inquiring whether she claimed that the cause of death was due to service.  

The Board has noted that the appellant's representative has presented a screen shot reportedly taken from the National Cemetery Administration computer files showing that the date of application for a VA issued marker for the Veteran was January 26, 2001.  Review of the Veteran's claims file does not show a claim for burial benefits filed by the appellant in December 2000 or in 2001.  Nor is there evidence that an award of burial benefits was granted at that time.  Accordingly, the Board is unable to determine whether the appellant's 2000 or 2001 claim for benefits showed an intent to file for DIC benefits at that time.

Based on the appellant's testimony that she submitted a claim for burial benefits in December 2000 or shortly thereafter, and with consideration of VA's duty to assist, the RO should conduct a search for a missing claims file, to include any evidence pertaining to the prior claim for burial benefits such as the claim form itself as well as any rating action taken on the claim.  If such evidence or claims file cannot be located, the RO should make a formal finding of unavailability and inform the appellant of the result of their search.  Thereafter, the RO should follow the procedures in the M21-1 to rebuild the claims file.

The RO should also request that the appellant submit any evidence in her possession pertinent to the alleged filing of a claim for burial benefits in December 2000 or 2001 and the receipt of such benefits from VA, such as a copy of her December 2000 claim for burial benefits and a copy of the rating decision or rating letter from the RO awarding her such burial benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all procedurally appropriate actions to locate any missing contents of the Veteran's claims file in an attempt to obtain any evidence pertinent to a 2000 or 2001 claim filed by the appellant for entitlement to VA burial benefits and a subsequent award by VA of such burial benefits.  If the RO is unable to locate the identified evidence or the previous claims file, or if such does not exist and further attempts to obtain that evidence or claims file would be futile, such should be specifically noted in a formal finding of unavailability which is associated with the claims file and the appellant should be so notified.  The RO should then follow the procedure to rebuild a claims file contained in the M21-1.

2.  The RO should request that the appellant submit any evidence in her possession pertaining to the alleged filing of a claim for burial benefits in 2000 or 2001 and the receipt of such benefits, such as the original claim for burial benefits filed in 2000 or 2001, and the rating decision or rating letter awarding such benefits.

3.  All attempts to rebuild missing contents of the claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the claims file.

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




